PER CURIAM.
Winn-Dixie Stores, Inc., appeals an adverse final judgment in a premises liability case. As to the first issue, we affirm because (a) the point was not preserved for appellate review, see Ter Keurst v. Miami Elevator Co., 486 So.2d 547, 550 (Fla.1986), and (b) in any event, the “back-strike” was exercised prior to the swearing of the jury. See Fla. R.Civ.P. 1.431(f) & committee note to 1988 amendment.
The second issue on appeal has merit. Ap-pellees concede that the award for future medical expenses is excessive. The future medical award was $25,000 but must be reduced to $5,700, which is the amount supported by the evidence. In addition, the award for past medical expenses was $20,000 but must be reduced to $19,106.42, which is the amount supported by the evidence. *1312These corrected amounts are subject to further reduction on account of plaintiffs 20 percent comparative negligence. Accordingly, we reverse the final judgment as to amount and remand with directions to reduce the awards for past and future medical expenses, and to recalculate the final judgment amount.
Affirmed in part, reversed in part, and remanded.